[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO DISMISS
The petitioner brings this habeas proceeding alleging that his security level was improperly increased from a three to a four resulting in the loss of certain rights and privileges and denial of parole.
The respondent has moved to dismiss the petition on the basis that the petitioner has not stated a legally cognizable claim and thus the court lacks subject matter jurisdiction.
In Santiago v. Commissioner of Correction, 39 Conn. App. 674 (1995) the Appellate Court held that a prisoner has no property or liberty interest in lost privileges as a result of classification. In Vincinzo v. Warden,26 Conn. App. 132, the Appellate Court that Connecticut General Statutes § 54-125, the Connecticut Parole Statute, creates no protected constitutional or statutory liberty interest in parole release that gives rise to a claim of illegal confinement in a habeas action.
It is therefore the opinion of the court that the petitioner has not CT Page 4601 stated a legally claim and the respondent's motion to dismiss is therefore granted.
By the Court,
Bruce W. Thompson, Judge